Citation Nr: 0613948	
Decision Date: 05/12/06    Archive Date: 05/25/06

DOCKET NO.  04-22 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a compensable disability rating for 
bilateral hearing loss.  

2.  Entitlement to service connection for a lung disorder, to 
include as a residual of exposure to herbicides during 
service.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from April 
1967 to June 1970, from October 1970 to June 1977, and from 
September 1981 to February 1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  

In August 2005, the appellant testified at a personal hearing 
before the undersigned Veterans Law Judge.  A copy of the 
transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran claims an increased rating for his service-
connected hearing loss.  He specifically asserts that the 
rating schedule does not adequately compensate him and that 
he warrants an increased rating on an extraschedular basis.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold as measured by pure tone audiometric tests.  To 
evaluate the degree of disability from bilateral service-
connected defective hearing, the revised rating schedule 
establishes eleven levels of impaired efficiency numerically 
designated from level I to level XI.  Level I represents 
essentially normal audio acuity with hearing loss increasing 
with each level to the profound deafness represented by level 
XI.  38 C.F.R. § 4.85, Diagnostic Code 6100, Tables VI, VII.

The assignment of disability evaluations for hearing 
impairment is a purely mechanical application of the rating 
criteria.  The United States Court of Veterans Appeals has 
explained that the assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  If no error in 
applying the rating schedule to the results of the 
audiometric examination is shown, the Board of Veterans' 
Appeals' (Board's) decision will be affirmed.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992). 

In the present case a VA audiology examination of the veteran 
was conducted in October 2003.  Review of the examination 
report reveals that there are two decibel results for several 
of the Hertz levels.  Moreover, the Board's mathematical 
review of these numbers does not reveal the same averages as 
indicated in the examination report.  While rating hearing 
loss involves the mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered, if the correct numbers 
can not be determined, the disability rating assigned may be 
incorrect.  Accordingly, another examination is required in 
this case.  

The veteran claims entitlement to service connection for a 
lung disorder.  His primary assertion is that a current lung 
disorder was caused by Agent Orange exposure during service.  
However, there are service medical records showing some lung 
symptoms such as bronchitis.  He has also asserted that the 
current lung disorder is related to these bouts of bronchitis 
during service.  No VA examination has been conducted with 
respect to the veteran's claim for service connection for a 
lung disorder.  This should be done.  

The United States Court of Appeals for Veterans Claims has 
held that, when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).

Finally, the veteran submitted additional private medical 
evidence directly to the Board in August 2005.  The RO has 
not reviewed this evidence.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran must be scheduled for a 
VA audiology examination to determine 
the current severity of his service-
connected hearing loss.  The examiner 
should ensure that the examination 
report is understandable to rating 
personnel, and that if there are 
multiple decibel results for any Hertz 
level, the correct decibel result 
should be identified.

2.  The veteran should be scheduled for an 
examination for lung disorders.  The 
report of examination should include a 
detailed account of all manifestations of 
the lung disorders found to be present.  
All necessary tests should be conducted 
and the examiner should review the results 
of any testing prior to completion of the 
report.  The examiner is requested to 
review the veteran's service medical 
records and offer an opinion, if possible, 
as to whether any current lung disorder is 
related to the veteran's symptoms of 
bronchitis during service, or to exposure 
to herbicides during service in Vietnam.  
The claims folder and a copy of this 
remand must be made available and reviewed 
by the examiner in conjunction with the 
examination.  The examining physician 
should provide complete rationale for all 
conclusions reached.

3.  Following the above, the RO should 
readjudicate the veteran's claims with 
attention to all evidence placed in the 
claims file subsequent to the May 2004 
Statement of the Case. Also, the RO should 
specifically review the veteran's claim 
for an increased rating for service-
connected hearing loss with consideration 
as to whether referral for an 
extraschedular rating is warranted.  If 
any benefit on appeal remains denied, a 
Supplemental Statement of the Case should 
be issued, and the veteran and his 
representative should be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Gary L. Gick 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


